Citation Nr: 0515717	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-18 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a mental condition.

2.  Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1976 to April 
1977; and from June 1978 to October 1981.  He served under 
conditions deemed not honorable from October 1981 to May 1985  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection a mental 
condition and for Hepatitis C.  

The Board notes that in his Notice of Disagreement, the 
veteran requested a hearing by a Decision Review Officer 
(DRO).  He withdrew his request in June 2004.  In November 
2004, the veteran also withdrew a claim for pension.  

The issue service connection for Hepatitis C is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  There is no contemporaneous evidence of a mental 
condition during any honorable period of service; there is no 
current evidence of a mental condition; and there is no 
causal relationship between any alleged mental condition and 
service.  




CONCLUSION OF LAW

Service connection for an alleged mental condition is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the April 2003 rating decision; the June 2003 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claim for service connection for a 
mental condition, and complied with VA's notification 
requirements.  The Statement of the Case set forth the laws 
and regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated May 2002, July 2002, 
and February 2005 informed him of the types of evidence that 
would substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for service connection for a mental condition, and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in May 2002 and July 2002, prior to the April 
2003 RO rating decision.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim for service connection for a mental condition, 
and to respond to VA notice.  Therefore, not withstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice and 
Statement of the Case, the RO informed the veteran of the 
evidence already of record and requested that he inform VA of 
any additional information or evidence that he wanted VA to 
obtain.  In a letter informing him that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by May 
2002, July 2002, and February 2005 correspondence and asked 
him to identify all medical providers who treated him for a 
mental condition.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, with no competent evidence of pertinent 
abnormal findings recorded during recognized service or for 
many years thereafter, in the absence of any competent 
evidence that suggests either contended causal relationship 
at issue, and in view of the recent psychiatric examination 
that ruled out a current diagnosis of a mental disorder, 
there is no duty to provide an examination or opinion with 
regard to the claim for service connection for a psychiatric 
disorder.  Id.; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty in the U.S. Air Force from 
October 1976 to April 1977.  He also served in the U.S. Navy 
from June 1978 to May 1985.  His duties included that of a 
medical corpsman.  An Administrative decision issued in April 
2003 found that the period of service beginning March 26, 
1982 through May 16, 1985 was under conditions other than 
honorable for VA purposes.  The character of service for this 
period is therefore a bar to all benefits administered by the 
Department of Veterans Affairs.   

The veteran has argued that he was exposed to contaminated 
blood during his duties as a Navy Hospital Corpsman.  He has 
also argued that his mental condition is the result of many 
stressful actions that happened to him while he was in the 
Navy.  

The service medical records contain no finding that were 
attributed to a mental condition.  The only evidence of a 
mental condition is an October 1984 treatment report that 
indicates that the veteran had experienced numerous blackouts 
and a DUI secondary to his use of Marijuana, acid, heroin, 
cocaine, and alcohol.  He was assessed with alcohol abuse 
with mild psychological and physiological dependence.  There 
is also an undated and unsigned Report of Medical History in 
which the veteran indicates that he had experienced 
depression or excessive worry.  

The service medical records show that the veteran was 
examined in April 1977, November 1981, June 1984, November 
1984, and May 1985 (separation examination).  All of the 
examinations were normal.  The veteran also completed medical 
history reports in June 1984, November 1984, and one report 
was undated.  All three indicate that the veteran was in good 
health, and none of them note any concerns regarding the 
veteran's alleged mental condition.  

Post service medical records include an August 1996 
psychiatric evaluation that indicates that the veteran has no 
history of psychiatric treatment.  The clinician noted that 
the MMPI that the veteran produced are well within normal 
limits with no significant problem areas.  His diagnosis was 
polysubstance dependence, early full remission.  Most of the 
post-service medical records are therapy notes regarding drug 
rehabilitation.  There is no indication that the veteran has 
a mental condition that is related to service.    

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs).  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board acknowledges the veteran's duties as a medical 
corpsman during service and his assertion that he was exposed 
to contaminated blood during that time, and that he underwent 
stressful experiences while on active duty that caused a 
mental condition.  However, the service medical records, to 
include records associated with his service discharge 
examination provide no indication of a psychiatric disorder 
during a recognized period of service.  

There are no post service medical records until the veteran 
sought treatment at the VA beginning in 1996 (15 years after 
the veteran's last period of honorable service) through the 
present.  These medical records reveal no history of a past 
or current mental condition.  The Board finds that, with no 
indication of a mental condition during any period of 
honorable service, an absence of any post service diagnosis 
of a mental condition with a 1996 psychiatric examination 
ruling out a current psychiatric diagnosis, a 15 year period 
of time between the veteran's honorable service and post 
service treatment; and no competent evidence suggesting that 
the veteran has a current mental condition related to 
service, service connection for an alleged mental condition 
is not warranted.  38 C.F.R. § 3.303.  

As to the veteran's lay contention that his alleged mental 
condition is caused by in-service experiences, the Board 
notes that as a lay person, he is not competent to offer 
opinions on causation, and that the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu, supra; Moray v. Brown, 5 Vet. App. 211 (1993).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a mental condition must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The claim for service connection for a mental condition is 
denied.


REMAND

As noted in the introduction to the decision above, the 
veteran had active service  from October 1976 to April 1977; 
and from June 1978 to October 1981.  (The only other service, 
from October 1981 to May 1985, was deemed to be under 
conditions other than honorable.)  The service medical 
records show no findings that are attributed to Hepatitis C.  
Post service medical records show that the veteran has a 
history of Hepatitis C that, according to the veteran, was 
diagnosed in 1996.  Notwithstanding the fact that hepatitis 
is not apparent in the record  until at least more than 14 
years post-service, the Board notes that the veteran was a 
medical corpsman during service and he asserts that he was 
exposed to contaminated blood during that time.  Accidental 
exposure to blood products in health care workers or corpsman 
is indeed a risk factor for developing hepatitis.  As a 
result, the Board finds that the veteran is entitled to VA 
medical examination to determine if he has Hepatitis C and, 
if so, obtaining a medical opinion on the approximate onset 
date and etiology of the disease.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran to 
determine if there are any additional 
relevant medical records relating to 
evaluation or treatment for hepatitis 
that have not been obtained.  The RO 
should then secure any relevant medical 
evidence that is identified that is not 
already of record. 

2.  The veteran should be afforded a VA 
examination, for the purpose of 
determining if he has Hepatitis C and, if 
so, obtaining a medical opinion on the 
approximate onset date and etiology of 
the disease.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records; post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
clinician should be asked to determine 
whether the veteran meets the diagnostic 
criteria for hepatitis C and, if so, 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
more likelihood) that his Hepatitis C is 
causally linked to any incident of 
service, to include his duties as a 
medical corpsman versus his history of 
polydrug abuse or some post-service 
cause.  The clinician is advised that an 
opinion of "more likely" or "as 
likely" would support the veteran's 
claim of a causal relationship, whereas 
"less likely" would weigh against the 
claim.  
  
The clinician is also requested to 
provide a rationale for any opinion 
expressed.  If the question is too 
speculative to answer, the examiner 
should so indicate.          
 
3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for Hepatitis C, 
with consideration of all of the evidence 
obtained since the issuance of a 
statement of the case in June 2003.

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the June 2003 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


